DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 7-8, filed 5/23/22, with respect to the rejection of claims under 35 U.S.C. 101, 35 U.S.C. 112, double patenting, and claim objections have been fully considered.  The previous rejection of claims 1-20 under 35 U.S.C. 101, 35 U.S.C. 112, double patenting, and claim objections are moot in view of the cancellation of claims 1-20.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding claim 21, the phrase “can be” renders the claim indefinite because it is unclear whether the limitations following the phrase “can be” are part of the claimed invention.  See MPEP §2173.05(d).  Claims 22-35 are rejected based on their dependency on claim 21. 
	More clearly, the claim should state “A method of preparing for lamination shaping a powder that is configured to be 
Allowable Subject Matter
No prior art reads on the invention of claim 21 as understood by the examiner. 
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art includes:
	Yamamoto et al. (US10350680, herein after “Yamamoto”).  Yamamoto teaches a method of evaluating a metal powder in accordance with JIS Z 2502.  This method uses a calibrated funnel, a Hall flowmeter, to determine a flow rate of a metal powder.  This method of not suitable as an evaluation for lamination powder because the finer the powder (less than 20µm) the greater the adhesive force and lower the flowability.  Therefore, while a fine powder is desirable for lamination shaping, the use of JIS Z 2502 evaluation is not suitable as an analysis for a very fine powder. 
	“Direct shear testing method of powder bed” (The Association of Powder Process Industry and Engineering, 19 March 2013), JP2006-138817 (Sumitomo Chemical Co.), and JP61-40540 (Director General, Agency of Industrial Science and Technology) each discuss the shear test method for evaluation of powder. 
	“Direct shear testing method of powder bed” discusses the sample preparation and procedure for measuring critical state line (CSL) and wall yield locus (WYL) are described.  There is no discussion of the adhesive force nor using this evaluation for whether or not the powder is suitable for lamination shaping and being spread into a uniform powder layer. 
	Sumitomo Chemical Co. teaches measuring adhesive force, obtaining a corrected adhesive force, and calculating dynamic characteristics of powder.  This is not a lamination shaping powder and is a powder stored in a hopper or silo.  There is no discussion of a requirement for the powder to be used in lamination shaping nor being spread into a uniform powder layer on a table of a laminating and shaping apparatus. 
	JP61-40540 teaches a method and apparatus for measuring flow characteristic of particulate material.  JP61-40540 teaches a technique for measuring the shearing force and adhesive force using two containers wherein one is fixed and the other is movable relative to the other. 
	There is no reasonable teaching, suggestion, or motivation for a person having ordinary skill in the art before the effective filing date of the invention to use the teachings of Yamamoto, “Direct shear testing method of powder bed”, JP2006-138817, or JP61-40540, whether considered alone or in combination, and arrive at a method of evaluating a powder that is configured to be spread into a uniform layer by assessing the adhesive force including a shear test conducted by a powder rheometer, and calculating an adhesive force as the shearing stress when the normal stress is zero.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN MORELLO whose telephone number is (313)446-6583. The examiner can normally be reached M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN F MORELLO/Examiner, Art Unit 2861                                                                                                                                                                                                        5/31/22

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861